DETAILED ACTION
This communication is in response to the amendment filed on 06/01/2022. After thorough search, prosecution history, double patenting review, and in view of prior arts of the record, claims 1-4 and 7-20 are allowed.  Claims 5-6 have been canceled.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with applicant’s representative David Hawkins (Reg. No. 76932)) on 08/25/2022.

The applicant has been amended as followed:
1.	(Currently Amended) A method, comprising:
allocating, by one or more computer systems, a first host for an active instance of a stream-processing application that maintains a state during processing of one or more input streams while the one or more input streams are being received at the first host; 
replicating changes to the state of the active instance without consuming the one or more input streams;
allocating, by the one or more computer systems, a second host for a first backup instance that recreates the state on the active instance by consuming the replicated changes to the state of the active instance without consuming the one or more input streams, wherein allocating the first and second hosts comprises:
allocating the first host to the active instance and the second host to the first backup instance according to a priority-based ordering of the active instance and the first backup instance, wherein the priority-based ordering comprises a high priority for active instances of the stream-processing application, a lower priority for backup instances of the stream-processing application, and a deterministic ordering among multiple backup instances for each of the active instances; and
during a failure on the first host, moving the active instance to the second host by:
	stopping the first backup instance on the second host; and 
launching the active instance on the second host to resume processing of the one or more input streams by the active instance using the recreated state from the first backup instance.
2.	(Original) The method of claim 1, further comprising:
allocating a third host for a second backup instance that recreates the state on the active instance by consuming the changes to the state replicated from the active instance.

3.	(Original) The method of claim 2, further comprising:
selecting the second host for use in performing failover of the active instance based on a shortest lag of the recreated state on the first backup instance from the state on the active instance. 
4.	(Original) The method of claim 2, wherein the third host is allocated for the second backup instance in response to at least one of the failure on the first host and another failure on the second host.
5-6.  (Canceled).  
7.	(Original) The method of claim 1, wherein allocating the first and second hosts comprises:
allocating different hosts to the active instance and the first backup instance.
8.	(Original) The method of claim 1, wherein consuming changes to the state replicated from the active instance comprises:
receiving the changes to the state over an event stream in a distributed streaming platform.  
9.	(Original) The method of claim 8, wherein resuming processing of the one or more input streams using the recreated state from the first backup instance comprises:
obtaining a latest offset of the event stream processed by the first backup instance; 
updating the state with one or more events after the latest offset in the event stream; and processing additional records from the one or more input streams based on the updated state.
10.	(Original) The method of claim 1, further comprising:
recreating, by the first backup instance, an additional state on another active 
instance of the stream-processing application by consuming additional changes to the additional state replicated from the other active instance.
11.	(Original) The method of claim 1, wherein the state comprises:
a set of keys; and
a set of values to which the set of keys is mapped.
12.	(Original) The method of claim 1, wherein processing of the one or more input streams by the active instance comprises at least one of:
a join operation;
an aggregation operation; and 
a grouping operation.
13.	(Currently Amended) A system, comprising:
one or more processors; and
memory storing instructions that, when executed by the one or more 
processors, cause the system to:
allocate a first host for an active instance of a stream-
processing application that maintains a state during processing 
of one or more input streams while the one or more input streams are being received at the first host; 
replicate changes to the state of the active instance without consuming the one or more input streams;
allocate a second host for a first backup instance that recreates the state on the active instance by consuming the replicated changes to the state of the active instance without consuming the one or more input streams, wherein allocating the first and second hosts comprises:
allocating the first host to the active instance and the second host to the first backup instance according to a priority-based ordering of the active instance and the first backup instance, wherein the priority-based ordering comprises a high priority for active instances of the stream-processing application, a lower priority for backup instances of the stream-processing application, and a deterministic ordering among multiple backup instances for each of the active instances; [[and]]
during a failure on the first host, move the active instance to the second host by:
stop the first backup instance on the second host; and 
launch the active instance on the second host to resume processing of the one or more input streams by the active instance using the recreated state from the first backup instance.

14.	(Original) The system of claim 13, wherein the memory further stores instructions that, when executed by the one or more processors, cause the system to:
allocate a third host for a second backup instance that recreates the state on the 
active instance by consuming the changes to the state replicated from the active instance.
15.	(Original) The system of claim 14, wherein the third host is allocated for the second backup instance in response to at least one of the failure on the first host and another failure on the second host.
16.	(Currently Amended) The system of claim 13, wherein allocating the first and second hosts comprises:

allocating the first and second hosts as different hosts to the active instance and the first backup instance.
17.	(Original) The system of claim 13, wherein resuming processing of the one or more input streams using the recreated state from the first backup instance comprises:
obtaining a latest change to the state on the active instance that was processed by the first backup instance to recreate the state; 
updating the recreated state with one or more changes to the state after the latest change; and
processing additional records from the one or more input streams based on the updated recreated state.
18.	(Original) The system of claim 13, wherein the memory further stores instructions that, when executed by the one or more processors, cause the system to:
recreate, by the first backup instance, an additional state on another active instance of the stream-processing application by consuming additional changes to the additional state replicated from the other active instance.
19.	(Original) The system of claim 13, wherein the state comprises:
a set of keys; and
a set of values to which the set of keys is mapped.
20.	(Currently Amended) A non-transitory computer-readable storage medium storing instructions that when executed by a computer cause the computer to perform a method, the method comprising:
allocating a first host for an active instance of a stream-processing application that maintains a state during processing of one or more input streams;
replicating changes to the state of the active instance without consuming the one or more input streams while the one or more input streams are being received at the first host;
allocating a second host for a first backup instance that recreates the state on the active instance by consuming the replicated changes to the state of the active instance without consuming the one or more input streams, wherein allocating the first and second hosts comprises:
allocating the first host to the active instance and the second host to the first backup instance according to a priority-based ordering of the active instance and the first backup instance, wherein the priority-based ordering comprises a high priority for active instances of the stream-processing application, a lower priority for backup instances of the stream-processing application, and a deterministic ordering among multiple backup instances for each of the active instances; [[and]]
during a failure on the first host, moving the active instance to the second host by:
stopping the first backup instance on the second host; and
launching the active instance on the second host to resume processing of the one more 

 
Reason for Allowance
An updated search has been performed, and no prior art has been found that alone, or in any reasonable combination would read on the claims as amended.
The following is an examiner’s statement of reasons for allowance:
As to claims 1 and 13, the closest art of Vijayan (US 7233569 B1), Li (US 20060182119 A1), and Dasari (20160132262) does not teach allocating a first host for an active instance of a stream-processing application that maintains a state during processing of one or more input streams while the one or more input streams are being received at the first host.  Allocating a second host for a first backup instance that recreates the state on the active instance by consuming the replicated changes to the state of the active instance without consuming the one or more input streams, wherein allocating the first and second hosts comprises allocating the first host to the active instance and the second host to the first backup instance according to a priority-based ordering of the active instance and the first backup instance, wherein the priority-based ordering comprises a high priority for active instances of the stream-processing application, a lower priority for backup instances of the stream-processing application, and a deterministic ordering among multiple backup instances for each of the active instances.  Moving the active instance to the second host by stopping the first backup instance on the second host during a failure on the first host.  Launching the active instance on the second host to resume processing of the one or more input streams by the active instance using the recreated state from the first backup instance.

The allowable subject matter is now reflected in applicant’s independent claims 1, 13, and 20.  Dependent claims dependent from allowed claims and therefore are also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH NGUYEN whose telephone number is (571)270-0657. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on 5712703037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANH NGUYEN/Primary Examiner, Art Unit 2456